Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-19 and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ritchey et al., US PGPUB 2015/0324692 hereinafter referenced as Ritchey in the view of Lewis et al., US PGPUB 2013/0286178 hereinafter referenced as Lewis.




As to claim 1, Ritchey discloses an apparatus for tracking eye movement of a subject eye of a user ([0026] Accordingly, data sensed or recorded by the logging and video enhancement system of the present invention may be operated upon in response to other data sensed or recorded to include at least one a person's gaze, attention, gaze dwell time, facial movements, eye movements), 
wherein the subject eye has a pupil and an exterior ([0187] For instance, in FIG. 1b, nose mounted camera systems 2c and 2d and prosthetic camera systems shown in FIGS. 5a and 5b have a FOV coverage that images the eyes of the user, including the pupils), 
the apparatus comprising: a support structure (e.g. the support structure of head worn assembly 134, fig. 14b); 
a view-through sensor secured to the support structure for tracking eye movement via light reflected from the exterior of the eye when the user is wearing the support structure (e.g. see-through display diode(s) 177 or photo/image sensor(s) 178 for each individual segment of the array, fig. 10c), 
the view-through sensor having: a view-through region that allows the user to see through the view-through sensor substantially unobstructed during use of the apparatus (Still referring to FIG. 10c, individuals skilled in the art will realize that various states of display, capture, and see-through are possible by addressing the individual photo sensors, display diodes, and micro-mirrors as depicted in FIG. 8a); and 
([0269] Generally the eye is illuminated by a near infrared source (or multiple sources) and a solid state video camera captures an image of the eye. In so-called bright pupil imaging the light source produces a light beam which is coaxial with the camera axis, and light reflected back from the retina making the pupil appear to be a bright circle, the apparent brightness increasing roughly with the fourth power of pupil diameter).
Ritchy does not specifically disclose the reflected light to strike at least four light-sensing regions.
However, in the same endeavor, Lewis discloses a photodetectors at four locations (e.g. photodetectors 152, fig. 1C, wherein the visible light camera provides image data of the pupil of the user's eye, while IR photodetectors 152 capture glints which are reflections in the IR portion of the spectrum).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Ritchy to further include Lewis’s photodiodes in order to identify user gaze location with intention of activating desired function effectively.

As to claim 2, the combination of Ritchey and Lewis discloses the apparatus according to claim 1. The combination further disclose the support structure comprises a lens and the view-through sensor is located adjacent to the lens so that viewing ([0203] the user may wear or relay and/or focusing lenses 176 may be placed outside the sensor system 180 in the line of sight of the outside world and users eyes to accommodate the user's vision).

As to claim 3, the combination of Ritchey and Lewis discloses the apparatus according to claim 2. The combination further disclose the support structure comprises a virtual-reality headset that includes the lens (Ritchy, e.g. HMD 135, fig. 14b).

As to claim 4, the combination of Ritchey and Lewis discloses the apparatus according to claim 2. The combination further disclose the support structure comprises an eyeglasses frame supporting the lens (Ritchey, alternatively, other non-invasive headgear 73 of a type compatible with the present invention may comprise a hairpiece, hood, cap, hat, helmet, or eyeglasses).

As to claim 5, the combination of Ritchey and Lewis discloses the apparatus according to claim 4. The combination further disclose eyeglasses frame is part of augmented- reality eyewear (Lewis, [0096] Display driver 220 will drive microdisplay 120. Display formatter 222 may provide information, about the virtual image being displayed on microdisplay 120 to one or more processors of one or more computer systems, e.g. 4, 12, 210 performing processing for the augmented reality system).

As to claim 6, the combination of Ritchey and Lewis discloses the apparatus according to claim 1. The combination further disclose the first plurality of light-sensing regions contain a plurality of corresponding respective light sensor devices (Lewis, e.g. photodetectors 152, fig. 1C, wherein the visible light camera provides image data of the pupil of the user's eye, while IR photodetectors 152 capture glints which are reflections in the IR portion of the spectrum).

As to claim 7, the combination of Ritchey and Lewis discloses the apparatus according to claim 6. The combination further disclose each of the plurality of light sensor devices comprises a photodiode (Lewis, e.g. photodetectors 152, fig. 1C).

As to claim 8, the combination of Ritchey and Lewis discloses the apparatus according to claim 1. The combination further disclose a processor and machine- executable instructions that, when executed by the processor, execute a gaze-inference algorithm that determines a location and diameter of the pupil of the subject eye as a function of light- intensity readings from the first plurality of light-sensing regions during use of the apparatus (Lewis, [0049] In one embodiment, hub computing system 12 may include a processor such as a standardized processor, a specialized processor, a microprocessor, or the like that may execute instructions stored on a processor readable storage device for performing the processes described herein).

As to claim 10, the combination of Ritchey and Lewis discloses the apparatus according to claim 1. The combination further disclose each of the first plurality of light- sensing regions is responsive to visible light (Lewis, [0057] The visible light camera provides image data of the pupil of the user's eye, while IR photodetectors 152 capture glints which are reflections in the IR portion of the spectrum).

As to claim 11, the combination of Ritchey and Lewis discloses the apparatus according to claim 1. The combination further disclose the view-through sensor uses environmental light for eye tracking (Lewis, [0058] for example, a hot reflecting surface may transmit visible light but reflect IR radiation. The IR radiation reflected from the eye may be from incident radiation of the illuminators 153, other IR illuminators (not shown) or from ambient IR radiation reflected off the eye).

As to claim 12, the combination of Ritchey and Lewis discloses the apparatus according to claim 11. The combination further disclose the first plurality of light-sensing regions is located on an obverse side of the view-through sensor, the view-through sensor further comprising a second plurality of light-sensing regions located on a reverse side of the view- through sensor, wherein the obverse and reverse sides are opposite one another (Lewis, there are multiple photodetectors in multiple regions as shown in fig. 1C).

As to claim 13, the combination of Ritchey and Lewis discloses the apparatus according to claim 12. The combination further disclose the second plurality of light-sensing regions are in registration with corresponding respective ones of the first plurality of light- sensing regions (Lewis, [0061] FIG. 1D illustrates another exemplary arrangement of positions of respective sets of gaze detection elements in a gaze detection system for each eye positioned facing each respective eye on a mixed reality display device embodied in a set of eyeglasses).

As to claim 14, the combination of Ritchey and Lewis discloses the apparatus according to claim 13. The combination further disclose a processor and machine- executable instructions that, when executed by the processor, perform a calibration process that includes correlating corresponding respective ones of the first and second pluralities of light- sensing regions with one another for a particular user (Lewis, [0043] In some embodiments, a training or calibration gaze data set for the glints may be used in comparisons for detecting a current gaze).

As to claim 15, the combination of Ritchey and Lewis discloses the apparatus according to claim 14. The combination further disclose the calibration process is performed when the pupil of the subject eye of the user is located in a center-pupil position (Lewis, [0015] Real time image analysis is used to identify the pupil and corneal reflections and to find their centers).

As to claim 16, the combination of Ritchey and Lewis discloses the apparatus according to claim 13. The combination further disclose a processor and machine- executable instructions that, when executed by the processor, perform an eye-tracking process that includes using: pairs of light-intensity readings from the corresponding respective ones of the first and second pluralities of light-sensing regions (Lewis, [0083] As shown in FIGS. 1C-1E, the illuminator and photodetector are separated by a barrier 154 so that incident IR light from the illuminator 153 does not interfere with reflected IR light being received at the photodetector 152); 
correlations between corresponding respective ones of the first and second pluralities of light- sensing regions when the pupil of the subject eye is located in a center pupil position; and supervised learning to infer gaze of the eye (Lewis, [0083] With a visible light camera, the photodetectors 152 capture light from glints and generate glint intensity values).

As to claim 17, the combination of Ritchey and Lewis discloses the apparatus according to claim 11. The combination further disclose a processor and machine- executable instructions that, when executed by the processor, perform a process that includes: prior to tracking, estimating, for each of the first plurality of light-sensing regions, light reflected from the exterior of the subject eye when the pupil is in a center-pupil position; during tracking, extracting features of changes in reflected light reflected from the subject eye associated with pupil position; and estimating a gaze vector using the features of changes in the reflected light (Lewis, [0086] In one embodiment, glint reflections can estimate gaze based on a few data points of the intensity values detected for the glints, rather than processing much, much larger sets of image data of eyes).

As to claim 18, the combination of Ritchey and Lewis discloses the apparatus according to claim 17. The combination further disclose the machine-executable instructions further include machine-executable instructions that, when executed by the processor, perform blink detection simultaneously with the extracting of features of changes in the reflected light (Ritchey, [0011] as an example a particularly gorgeous sunset can be photographed with something as simple as a quick glance and a double eye blink).

As to claim 19, the combination of Ritchey and Lewis discloses the apparatus according to claim 17. The combination further disclose the machine-executable instructions further include machine-executable instructions that, when executed by the processor, perform a process that includes: continually determining the intensity of the environmental light; and when the intensity of the environmental light is sufficient: extracting the features of the changes in the reflected light reflected from the subject eye associated with pupil position; and estimating the gaze vector using the features of changes in the reflected light (Lewis, [0004] The processor determines a gaze vector for each respective eye based on the data representing the captured reflected light and a point of gaze based on the gaze vectors in a three-dimensional (3D) user field of view).

As to claim 22, the combination of Ritchey and Lewis discloses the apparatus according to claim 1. The combination further disclose a processor and machine- executable instructions that, when executed by the processor, perform a process that includes: performing light sensing of light reflected from the subject eye; making an inference of a location of the pupil based on performing the light sensing; detecting whether or not the pupil is a state of fixation; and when the fixation has been detected, performing a predictive-inference algorithm to predict a location of the pupil (Lewis, [0054] the center of the cornea links the pupil center and the center of rotation of the eyeball, which may be treated as a fixed location for determining an optical axis of the user's eye at a certain gaze or viewing angle).

As to claim 23, the combination of Ritchey and Lewis discloses the apparatus according to claim 22. The combination further disclose the machine-executable instructions further include machine-executable instructions that, when executed by the processor, perform a process that includes: when fixation has not been detected, detecting whether or not the pupil is in a saccade; when the saccade has been detected, performing light sensing and determining a location of the pupil based on the light sensing; and when a saccade has not been detected, performing a predictive-inference algorithm to predict a future location of the pupil (Lewis, [0086] The iris, pupil, and the sclera which is sometimes referred to as the white portion of the eyeball, move underneath the glint as the user's gaze changes. So a glint detected at a same sensor location may result in different intensity values due to different reflectivities associated with the different eye parts).

As to claim 24, the combination of Ritchey and Lewis discloses the apparatus according to claim 22. The combination further disclose the machine-executable instructions further include machine-executable instructions that, when executed by the processor, perform a process that includes: detecting, based on the light sensing, whether or not the subject eye has been subjected to a blink; and when a blink has not been detected, determining a location of the pupil based on the light sensing (Lewis, [0011] as an example a particularly gorgeous sunset can be photographed with something as simple as a quick glance and a double eye blink).

As to claim 25, the combination of Ritchey and Lewis discloses the apparatus according to claim 1. The combination further disclose a plurality of light-emitting regions located within the active peripheral device region and interposed with ones of the first plurality of light-sensing regions, each of the plurality of light emitting regions configured to emit at a frequency that reflects off of the exterior of the subject eye (Ritchey, [0192] since sensor-related magnetic fields typically have a particular magnitude and occur at a particular frequency, signal analysis techniques may be utilized to remove the influence of inter-sensor interference from the information derived from the sensors).

As to claim 26, the combination of Ritchey and Lewis discloses the apparatus according to claim 25. The combination further disclose the plurality of light-emitting regions comprise a plurality of corresponding respective light-emitting diodes (Lewis, [0057] the visible light camera provides image data of the pupil of the user's eye, while IR photodetectors 152 capture glints which are reflections in the IR portion of the spectrum).

As to claim 27, the combination of Ritchey and Lewis discloses the apparatus according to claim 25. The combination further disclose the frequency is a near-infrared frequency (Ritchey, In FIG. 1b sensor module 109 includes a brain activity sensing unit 73 that is comprised of at least one of the following: a near-infrared imaging (fNIR) unit, functional magnetic resonance imaging (fMRI) unit, magneto encephalography (MED) unit, electroencephalography (EEG) unit, and/or positron emission topography (PET) unit).

As to claim 28, the combination of Ritchey and Lewis discloses the apparatus according to claim 25. The combination further disclose a processor and machine- executable instructions that, when executed by the processor, perform a process of: activating the light-emitting regions sequentially; and for activation of each of the light-emitting regions sequentially, acquiring light-intensity readings from each of the first plurality of light-sensing regions (Lewis, [0081] By operating the illuminators 153 in a predetermined sequence, the location of the reflection of glints on the PSD can be identified and hence related back to their location on a cornea surface).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ritchey and Lewis as applied to claim 8 above, and further in view of Gustafsson et al., US PGPUB 2017/0091549 hereinafter referenced as Gustafsson.

As to claim 9, the combination of Ritchey and Lewis does not specifically disclose the apparatus according to claim 8, further comprising a processor and machine- executable instructions that, when executed by the processor, execute a predictive inferencing algorithm for predicting a future location of the pupil of the subject eye, and adapt the execution of predictive inference based on the type of the current eye movement.
However, in the same endeavor, Gustafsson discloses a processor and machine- executable instructions that, when executed by the processor, execute a predictive inferencing algorithm for predicting a future location of the pupil of the subject eye, and adapt the execution of predictive inference based on the type of the current eye movement ([0127] In some embodiments, the combined determined and predicted gaze positions of both eyes may then be used to determine a region for foveated rendering on a display of the wearable device, providing further power savings due to increase efficiency in video rendering).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Ritchy and Lewis to further include Gustafsson’s gaze prediction method in order to effectively identify user gaze location with intention of activating desired function effectively.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ritchey and Lewis and further in view of Alan et al., US PGPUB 2020/0150508 hereinafter referenced as Alan.

As to claim 20, the combination of Ritchey and Lewis does not specifically disclose the apparatus according to claim 11, further comprising a processor and machine- executable instructions that, when executed by the processor, perform a method that includes: receiving, from offboard the apparatus, intensity information for the environmental light; and correlating the intensity information with the first plurality of light-sensing regions.
However, in the same endeavor, Alan discloses a processor and machine- executable instructions that, when executed by the processor, perform a method that includes: receiving, from offboard the apparatus, intensity information for the environmental light; and correlating the intensity information with the first plurality of light-sensing regions ([0133] The wiring for the transparent display 575 may pass through the glass, around the edge of the glass, or may be wirelessly connected to the onboard (or offboard) controller (not shown)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Ritchey and Lewis to further include Alan’s offboard configuration in order to improve certain optical properties with intention of activating desired function.

As to claim 21, the combination of Ritchey, Lewis and Alan discloses the apparatus according to claim 20. The combination further discloses the environmental (Ritchey, [0202] in FIG. 10a light rays 48 from a subject 161 image are reflected through the micro-bead lens array 50, through open micro mirror 174 shutters, and to a photo sensor 178).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SAHLU OKEBATO/           Primary Examiner, Art Unit 2625                                                                                                                                                                                             
2/27/2021